Action to recover damages for injuries sustained by reason of an alleged dangerous accumulation of snow and ice on a sidewalk in the town of Riverhead, which the town superintendent of highways failed to remove after due notice of its existence., Defendant town moved to dismiss the complaint upon the ground that a sidewalk is not a part of the highway within the meaning of section 74 of the Highway Law. The motion was denied. Order affirmed, with ten dollars costs and disbursements, with leave to answer within five days from the entry of the order herein. The court is of the opinion that a sidewalk duly maintained in a town by a town superintendent of highways is a part of the highway within section 74 of the Highway *753Law. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.,-concur. [See post, p. 753.]